ORDER OF SUSPENSION PENDING PROSECUTION
The Indiana Supreme Court Disciplinary Commission has moved this Court to suspend the respondent, Nyagudi Okumu, pending final determination of this case, pursuant to Ind. Admission and Discipline Rule 283, Section 14(g). The respondent subsequently filed his consent to such suspension.
And this Court, being duly advised, now finds that the respondent's consent to suspension pending final determination obviates the need for a hearing as contemplated by Ind.Admission and Discipline Rule 28(14)(g). We find further that the Disciplinary Commission's request for suspension should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Nyagudi Okumu, is suspended from the practice of law in the state of Indiana pending further Order of this Court, pursuant to Admis.Disc.R. 28(14)(g).
The Clerk of this Court is directed to forward a copy of this Order to the Indiana
Supreme Court Disciplinary Commission, to the Respondent and to the hearing officer appointed to hear this matter.
The Clerk of this Court is further directed to provide notice of this Order as required by Admis.Disc.R. 28(8)(d).
DONE at Indianapolis, Indiana, this 8th day of September, 1995.
Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.